Per Curiam:

In this judicial grievance matter, respondent admits the allegations against him and consents to a public reprimand. We accept the admission and publicly reprimand respondent.
Respondent is a former municipal court judge for the city of Gaffney. He admits to having a sexual relationship with a woman whose criminal case was pending before the court over which he presided in 1993. By his conduct, respondent has engaged in conduct which placed his impartiality into question and brought the judiciary into disrepute.
Because respondent is no longer a judge, the most severe sanction this Court may impose for his misconduct is a public reprimand. Accordingly, respondent is
Publicly reprimanded.
Burnett, J., not participating.